 

USDC SDNY

 

 

 

 

 

 

|
|

DOCUMENT 1
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK DOC #:
a DATE FILED:_} 35] (A.
ERIN FITCHETT,

Plaintiff, 18 Civ. 8144 (PAE)
-\V-
OPINION & ORDER

THE CITY OF NEW YORK, NEW YORK CITY POLICE
DEPARTMENT (“NYPD”), CHIEF OF NYPD
INTELLIGENCE BUREAU THOMAS GALATI, NYPD
COMMANDING OFFICER HOWARD REDMOND, NYPD
LIEUTENANT KARL PFEFFER, and NYPD SERGEANT
PAUL BRISCOE,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Erin Fitchett, a Detective Third Grade in the New York City Police Department
(“NYPD”), brings race-based disparate treatment and hostile work environment claims under
Title VII, 42 U.S.C. §§ 2000e, ef seq., the New York State Human Rights Law, N.Y. Exec. L.

§§ 290, et seg. (the “NYSHRL”), and the New York City Human Rights Law (the “NYCHRL”),
N.Y. City Admin. Code §§ 8-101, et seg. (together, the “Human Rights Laws”), against
defendants the City of New York, the NYPD, and individual defendants Thomas Galati, Chief of
the NYPD Intelligence Bureau (“Chief Galati”); Howard Redmond, a NYPD Commanding
Officer (“Insp. Redmond”); Karl Pfeffer, a NYPD Lieutenant (“Lt. Pfeffer”); and Paul Briscoe, a
NYPD Sergeant (“Sgt. Briscoe”).

Fitchett, an African American man, alleges that, despite his exemplary job performance,
he suffered ongoing discrimination on the basis of his race, namely, that he was repeatedly
denied promotions, given inferior work assignments, denied training and travel opportunities,

denied certain breaks and schedule changes, and made to endure the discriminatory comments
and conduct of his supervisors. Claiming that this resulted in a hostile work environment and
constituted unlawful employment discrimination, Fitchett seeks compensatory damages and
reasonable attorneys’ fees.

Defendants now move to dismiss Fitchett’s claims pursuant to Federal Rule of Civil
Procedure 12(b)(6). They argue that some of his claims are time-barred, that he failed to exhaust
his administrative remedies, and that defendants have no individual liability under Title VII.

They also argue that the actions complained of by Fitchett do not constitute adverse employment
actions and that Fitchett fails to demonstrate that such actions were motivated by racial animus.

For the reasons that follow, the Court grants defendants’ motion to dismiss Fitchett’s
hostile work environment claims and his claims against Lt. Pfeffer and the NYPD. The Court,
however, denies the motion to dismiss the remaining claims.

I, Background
A. Factual Background!
1. Employment History

Fitchett, an African American man, SAC { 13, has been employed by the NYPD since
July 2005, when he was accepted into the Police Academy, id. § 40. Throughout his tenure, he
has received consistently high performance ratings (4.0 or 4.5 out of 5). /d. 441. He has never
had disciplinary charges or proceedings brought against him. Jd. Since 2014, Fitchett has been a
member of the NYPD’s Intelligence Bureau, serving in the Executive Protection Unit (“EPU”)
until December 2018. /d. J] 47, 95. In his work at the EPU, Fitchett served as the personal

bodyguard for the Mayor’s daughter for approximately two years; the personal bodyguard for the

 

' The following account is drawn from Fitchett’s Second Amended Complaint. Dkt. 41 (“SAC”).
For purposes of resolving a motion to dismiss, the Court accepts as true all factual allegations in
the SAC, drawing all reasonable inferences in plaintiff's favor. See Koch v. Christie's Int'l PLC,
699 F.3d 141, 145 (2d Cir. 2012).
Mayor’s son for approximately one and a half years; and as a member of the Mayor’s Detail
since 2017. Id. 4 48.

On March 27, 2018, Fitchett filed a charge with the EEOC, requesting that they
investigate the matter ‘“‘as a systemic pattern and practice case.” Jd. 93. On July 27, 2018, the
EEOC issued a Right to Sue letter, permitting Fitchett to file suit against defendants within 90
days. Id. 9 4; see also SAC Ex. 1 (Right to Sue Letter) at 1. On or about December 20, 2018,
after this case was filed, Fitchett was transferred to the Dignitary Protection Bureau and assigned
to Congressman Jerrold Nadler. SAC Jf 8, 95.

2. Promotion Within the NYPD Intelligence Bureau

According to Fitchett, the NYPD has no structured policy or procedure governing the
promotion process in the Intelligence Bureau. Jd. 77. The NYPD does not reveal when
promotion decisions for the Intelligence Bureau will be made, who participates in those
decisions, or what weight, if any, the recommendations of supervisors may have. Jd. | 79.
Independent of the promotion process, supervising officers conduct written evaluations of the
detectives they supervise, ranking them on various criteria on a scale of 0 to 5. Jd. {| 84.
Supervising officers can recommend that a detective be promoted, but Chief Galati is the
ultimate decisionmaker for promotion decisions. Jd. 77. Beyond evaluations, however,
“[c]andidates for promotion are not told how many vacancies there are, who else they are
competing against, or what criteria will be used to decide promotions. Often, they are not even
informed that they are being considered for promotion.” /d. § 80. Once a month, Fitchett claims,
a ceremony is held to recognize the recipients of new promotions. /d. J 83.

Citing an EEOC investigation of the NYPD’s Intelligence Bureau, Fitchett claims that the
Bureau’s structure has been found to be biased against black detectives. According to Fitchett,

on March 4, 2016, the EEOC issued a determination regarding racial discrimination charges filed

3
by three other African American detectives in the Intelligence Bureau. Jd. 487. The EEOC
determination stated: “[F]urther analysis supports the conclusion that black detectives do not
receive equal treatment in promotion. About 40 became Detective 3s in 2007; of these, 16 have
been promoted to Detective 2 to date. Half the whites have been promoted but only one of the
four blacks has risen to Detective 2.” Jd. | 88. The EEOC determination further stated:

[I]t is clear that [the NYPD’s] defense, that the promotion system is fair and

inclusive and that any shortfall in the black participation rate is attributable to

unspecified individual circumstances, does not withstand scrutiny. In fact, [the

NYPD’s] wholly subjective and secret process operates without any structured

guidelines, Detailed analysis of the materials made available substantiates the

conclusion that the three Charging Parties, and black detectives in general, received

lesser and later opportunities for promotion consistent with their qualifications.
Id. | 89. Fitchett contends that these findings are relevant to understanding the allegedly
ongoing discriminatory promotion practices and workplace harassment upon which he seeks
relief. Id. J 94.

By gaining experience conducting investigative work, police officers, who make up the
lowest uniform rank in the NYPD, may be promoted to Detective Third Grade. See id. {{] 27-28.
Upon promotion, detectives receive additional training opportunities, more coveted assignments,
and a substantial increase in pay. Id. § 29. Third Grade Detectives are then eligible for
promotion to Second Grade Detective, and then, ultimately, to First Grade Detective. /d. § 30.

Fitchett alleges that, although promotions from uniformed police officer to Detective
Third Grade typically take 18 months in his unit, he was not promoted until January 2017, some
27 or 28 months after he joined the EPU. Jd. J] 43-44, 90. During that time, according to
Fitchett, non-African American EPU officers with less time in rank, less experience, and less

exemplary performance records were promoted, and at least three non-African American officers

were promoted to Detective Third Grade within 18 months. Jd. J 60, 84, 90. Fitchett’s eventual
promotion, he alleges, was granted only after he filed a union grievance, on an unspecified date,
after which the NYPD backdated his promotion to December 25, 2015. Id. Jf 43, 45. Since his
promotion to Detective Third Grade in January 2017, Fitchett has not been promoted. A
promotion to Detective Second Grade, Fitchett notes, entails a significant increase in
compensation and prestige and entitles the recipient to enhanced retirement benefits. Jd. 31.
During his tenure as a member of the EPU, at least two EPU detectives, but no African American
detectives, have been promoted to Detective First Grade. Jd. 491.

3. Work Assignments

After Sgt. Briscoe’s appointment to the EPU as Fitchett’s direct supervisor in the
Mayor’s detail, Fitchett was increasingly assigned to “invisible and superfluous jobs.” Jd. 50.
For example, Sgt. Briscoe, on several occasions, assigned Fitchett to stand by the front gate of
Gracie Mansion in a suit and tie for 17 hours in 20-degree weather. Jd. 951. Sgt. Briscoe also
regularly assigned Fitchett to the back booth of Gracie Mansion, where uniformed officers were
already stationed, for 17-hour shifts, during which Fitchett was only given a single, one-hour
meal break. Id. J§ 52, 54, 56. According to Fitchett, no non-African American EPU detectives
regularly received such assignments or were made to work 17 hours without a two-and-a-half-
hour break. Jd. §§ 53, 55, 57. When confronted by Fitchett, Sgt. Briscoe explained that Fitchett
was receiving these assignments because he was “an extra person,” and that every member of the
Detail would cycle through these assignments. /d. 58. Fitchett alleges, however, that he
received 90% of these assignments on his team. Jd.

On October 11, 2017, Fitchett was stationed at the back booth of City Hall and was
denied any break. Jd. § 62. When he spoke to Insp. Redmond about the assignments he was
receiving, Redmond told Fitchett that he “‘would take care of it.” Jd. However, Fitchett

continued to receive such assignments and was not rotated out. Jd. On October 14 and 15, 2017,

5
Fitchett was ordered to work overtime; when he asked to switch shifts with another detective,
due to a personal commitment—a common occurrence among the detectives on Fitchett’s
team—Segt. Briscoe denied his request, responding that he “didn’t care.” /d. § 63. As a result,
Fitchett had to ask Insp. Redmond, who permitted him to switch overtime shifts with another
detective on the team. /d. A month or two after this incident, Sgt. Briscoe again assigned
Fitchett to work overtime at the gate of Gracie Mansion in 20-degree weather. Id. 64.

Fitchett also identifies a number of training and travel opportunities that he was never
afforded. Unlike 20 out of the 30 detectives in his unit, Fitchett was not offered, and did not
receive, training in an FBI driving course. /d. § 71. He was never permitted to travel out-of-state
with the Mayor’s Detail, nationally or internationally. Jd. 70. Fitchett’s lack of access to these
opportunities harmed his professional growth and inhibited his prospects for receiving a
promotion. Jd. { 72.

4, Work Environment

Fitchett claims that the collective impact of numerous offensive, derogatory, and
discriminatory workplace incidents has caused him “stress and humiliation, and embarrassment
to which his non-African American EPU detective counterparts (who also were not members of
protected categories) were not subjected.” Jd. J§ 73-74. First, Sgt. Briscoe required Fitchett,
unlike other EPU detectives, to check in at Sgt. Briscoe’s desk before every shift. /d. 66. On
one occasion, Sgt. Briscoe scolded Fitchett for going out to eat with another member of his team
after arriving early for his shift, even though Sgt. Briscoe had not arrived yet. Jd. Sgt. Briscoe
allegedly told Fitchett, “I don’t want you leaving without checking in,” and ordered him to work
at the back booth of Gracie Mansion that night. Jd. Fitchett further alleges that Sgt. Briscoe
monitored his whereabouts more than that of other detectives, even telling Fitchett, “If you have

to go to the bathroom, you have to check in with me first. I’m the boss.” /d. § 67. Fitchett also

6
describes an email from Insp. Redmond to the rest of the EPU, mocking him. It stated, in
relevant part: “Fitchett as the 5 minute Auto—hope he can handle it,” to which Insp. Redmond
later replied, “Just joking Erin—stay in front of the motorcade!” Jd. ¥ 69.

>: Events Occurring after Fitchett Brought This Action

On or about December 20, 2018, after Fitchett brought this action, he was transferred to
the Dignitary Protection Unit (“DPU”) and assigned to Representative Nadler. Id. ] 95. On or
about the same date, two other EPU detectives and one Lieutenant Commander—Detective
Keith Dietrich, Detective Abdelim Azab, and Lieutenant Commander Francisco Rosado—were
also transferred out of the EPU after they had filed EEOC charges, received a Right to Sue Letter
from the EEOC, and filed lawsuits alleging workplace discrimination. Jd. {100.2 These
individuals, including Fitchett, were each told by the NYPD Deputy Commissioner of
Intelligence that their new assignments were unrelated to their job performance, which had been
entirely satisfactory. /d. J] 96, 101.

Fitchett asserts that his transfer to the DPU has sent him to the back of the line for
promotions, in that he is now in a unit where he lacks seniority and therefore has lower in-unit
priority for promotion. /d. §97. According to Fitchett, Azab, Dietrich, and Rosado are the only
non-African American detectives or lieutenant-grade and above NYPD personnel that have ever
been transferred out of the EPU. Jd. { 106.

B. Procedural History
On September 6, 2018, Fitchett filed the Complaint. Dkt. 1. On November 15, 2018,

defendants filed a motion to dismiss. Dkts. 23-25. On December 6, 2018, Fitchett filed an

Amended Complaint. Dkt. 28 (“AC”). On December 19, 2018, defendants filed a motion to

 

? These EEOC charges were brought on the basis of religion and national origin (Azab), age
(Dietrich), and national origin (Rosado), respectively. /d. ¥ 35.

7
dismiss the AC. Dkts. 29-31. On January 10, 2019, the Court held an initial conference. See
Dkt. 36. On January 22, 2019, Fitchett filed a memorandum of law in opposition to defendants’
motion to dismiss and in support of Fitchett’s motion for leave to amend the AC, Dkt. 38,
accompanied by the declaration of Marshall B. Bellovin, Esq., Dkt. 37. On January 29, 2019, the
Court granted Fitchett’s motion for leave to amend his Complaint. Dkt. 40.

On February 8, 2019, Fitchett filed the SAC. Dkt. 41. On March 5, 2019, defendants
filed their motion to dismiss the SAC, Dkt. 42, a memorandum of law in support, Dkt. 43 “Def.
Mem.”), and a declaration by Dominique F. Saint-Fort, Esq., Dkt. 44 (“Saint-Fort Decl.”), with
an exhibit. On March 18, 2019, Fitchett filed a memorandum of law in opposition, Dkt. 46 (“PI.
Mem.”), and an accompanying declaration by Marshall B. Bellovin, Esq., Dkt. 45, with an
exhibit. On March 26, 2019, defendants filed their reply. Dkt. 47 (“Def. Reply”).

I. Legal Standards on a Motion to Dismiss

To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough
facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 US.
544, 570 (2007). A claim has “facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint is properly dismissed where,
as a matter of law, “the allegations in a complaint, however true, could not raise a claim of
entitlement to relief.” Twombly, 550 U.S. at 558.

In considering a motion to dismiss, a district court must accept as true all well-pled
factual allegations in the complaint, and draw all reasonable inferences in the plaintiffs favor.
Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395, 403 (2d Cir. 2014). However, that
tenet “is inapplicable to legal conclusions.” Jgbal, 556 U.S. at 678. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Jd.

8
“(RJather, the complaint’s factual allegations must be enough to raise a right to relief above the
speculative level, i.e., enough to make the claim plausible.” Arista Records, LLC v. Doe 3, 604
F.3d 110, 120 (2d Cir. 2010) (quoting Twombly, 550 U.S. at 555, 570) (internal quotation marks
omitted) (emphasis in Arista Records). A pleading that offers only “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 USS. at

J

555.

I. Discussion

Defendants argue that the SAC’s claims are both procedurally barred and fail to support
Fitchett’s claims for relief. Procedurally, defendants argue that all claims are partially time-
barred and that Fitchett failed to exhaust his administrative remedies. Def. Mem. at 8-10.
Substantively, defendants argue that the SAC fails to plead a disparate impact claim because it
does not plead any adverse employment action or any action motivated by racial animus. /d. at
11-20. Defendants further argue, with respect to the hostile work environment claims, that the
SAC does not sufficiently plead a hostile or abusive workplace environment on account of race.
Id. at 20-23. Finally, defendants argue that they have no individual liability under Title VII, that
the SAC fails to make any specific allegations against defendant Lt. Pfeffer, and that the NYPD
is not a suable entity. Jd. at 10-11. The Court considers each set of arguments in turn.

A. Statutes of Limitation and Exhaustion
1. Statutes of Limitation

Fitchett brings a disparate treatment claim and a hostile work environment claim against

the City of New York under Title VII,? claims which defendants argue are partially time-barred.

 

3 To the extent that Fitchett seeks to bring Title VII claims against individual defendants,
defendants’ motion to dismiss is granted. See Moultrie vy. VIP Health Care Servs., No. 08-CV—
0457 (DLD (RML), 2010 WL 1037693, at *1 (E.D.N.Y. Mar. 17, 2010) (‘It is well-settled that

9
Under Title VII of the Civil Rights Act of 1964, plaintiffs must file a complaint with the EEOC
within 300 days of the alleged discriminatory act. See 42 U.S.C. § 2000e-5(e)(1); Nat’? R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002); Tewksbury v. Ottawa Newspapers, 192
F.3d 322, 327 (2d Cir. 1999), Fitchett filed his EEOC charge on March 27, 2018. Defendants
therefore argue that “any alleged discriminatory acts occurring before May 31, 2017, are time-
barred.” Def. Mem. at 8. On this argument, Fitchett’s allegedly delayed promotion to Detective
Third Grade in January 2017 would fall outside the 300-day period. Fitchett counters that he has
alleged a continuous pattern of failing to promote him, such that acts and omissions predating
May 31, 2017, including his lack of a promotion before then, are timely as components of a
unitary claim.

Fitchett likewise brings, under the Human Rights Laws, claims of disparate treatment on
the basis of race, hostile work environment, failure to promote, and unlawful discrimination.
Similar to their claim of untimeliness with respect to the Title VI claims, defendants argue,
given the three-year statute of limitations for both NYSHRL and NYCHRL, that any claims
accruing before September 6, 2015 are time-barred and must be dismissed. See N.Y. C.P.L.R.

§ 214(2); N.Y. City Admin. Code § 8-502 [d]; see also Williams v. City of Yonkers, 76 N.Y.S.3d
92, 93 (2d Dep’t 2018). They further argue that, because Fitchett’s claims about events before
September 6, 2015 are too disconnected from his claims about discriminatory treatment arising
after Sgt. Briscoe’s appointment as Fitchett’s EPU supervisor in 2017, the continuing violation

doctrine should not salvage those claims. Def. Reply at 3-4.

 

there is no individual liability under Title VII.”); see also Patterson v. Cty. of Oneida, 375 F.3d
206, 221 (2d Cir. 2004).

10
The Court considers these arguments together, because the continuous violation doctrine
at issue is available under and common to all the causes at action at issue and because the
elements of the underlying Title VII, and state and city human rights, claims are, in relevant
respects, coterminous. See Cruz v. Coach Stores, Inc., 202 F.3d 560, 565 n.1 (2d Cir. 2000)
(“Our consideration of claims brought under the state and city human rights laws parallels the
analysis used in Title VII claims.”); Leopold v. Baccarat, Inc., 174 F.3d 261, 264 n. 1 (2d Cir.
1999) (“Because New York courts require the same standard of proof for claims brought under
the NYHRL as for those brought under Title VII, we analyze these claims in tandem.”).

Under Title VII, “a claim generally accrues once the plaintiff knows or has reason to
know of the injury which is the basis of his action,” but the continuing violation doctrine
supplies an exception. Cornwell v. Robinson, 23 F.3d 694, 703 (2d Cir. 1994) (internal quotation
marks and citations omitted). “When a plaintiff experiences a continuous practice and policy of
discrimination . . . the commencement of the statute of limitations period may be delayed until
the last discriminatory act in furtherance of it.” Jd. (internal quotation marks and citations
omitted). “The policy need not be ‘formal’ or ‘widespread,’ but the employer must permit the
conduct ‘to continue unremedied for so long that its inaction may reasonably be viewed as
tantamount to a policy or practice of tolerating such discrimination.’” Aspilaire v. Wyeth
Pharms., Inc., 612 F. Supp. 2d 289, 301 (S.D.N.Y. 2009) (quoting Fitzgerald v. Henderson, 251
F.3d 345, 362 (2d Cir. 2001)). In contrast, where there is no continuous practice or policy, “the
statute precludes recovery for discrete acts of discrimination or retaliation that occur outside the
statutory time period,” Morgan, 536 U.S. at 105, and “[e]ach discrete discriminatory act starts a

new clock for filing charges alleging that act,” id. at 113.

11
Similarly, the Human Rights Laws are subject to the continuing violation doctrine. See
Jeudy v, City of New York, 37 N.Y.S.3d 498, 500 (1st Dep’t 2016) (“Plaintiffs claims for failure
to promote under the City HRL were also improperly dismissed because plaintiff has adequately
alleged a single continuing pattern of unlawful conduct [starting from his first promotion
rejection in 2007] extending into the [limitations] period immediately preceding the filing of the
complaint.” (internal citations and quotation marks omitted)); Ferraro v. New York City Dept. of
Educ., 982 N.Y.S.2d 746 (1st Dep’t 2014).

The parties’ arguments as to whether the continuous violation doctrine applies are as
follows. Defendants note that a failure to promote a person to a vacancy or to a new title is
ordinarily, by its nature, a discrete, non-continuous, singular act, keyed to a particular moment in
time. The Supreme Court in Morgan has so recognized, stating that “[d]iscrete acts such as
termination, failure to promote, denial of transfer, or refusal to hire are easy to identify.”
Morgan, 536 U.S. at 114 (emphasis added); see also Chin v. Port Auth. of N.Y. & N.J., 685 F.3d
135, 157 (2d Cir. 2012) (“Morgan established that an employer’s failure to promote is by its very
nature a discrete act.””). As Justice Ginsburg has explained,

A worker knows immediately if she is denied a promotion or transfer, if she is fired

or refused employment. And promotions, transfers, hirings, and firings are

generally public events, known to co-workers. When an employer makes a decision

of such open and definitive character, an employee can immediately seek out an

explanation and evaluate it for pretext.

Ledbetter v. Goodyear Tire & Rubber Co., 550 U.S. 618, 649 (2007) (Ginsburg, J., dissenting).
And where a decision such as one not to promote a defendant is easily identifiable, open, and

public, an employee is on notice that he has been discriminated against, and the statute of

limitations accordingly begins to run.

12
Fitchett does not dispute that adverse promotion decisions are often singular events to
which the continuous violation doctrine would not apply. His argument is keyed to the distinct
context of his experience. He argues that the continuing violation doctrine applies, given what
the SAC alleges was an ongoing and uninterrupted course of discriminatory treatment towards
him. See SAC 994. As alleged in the SAC, the NYPD Intelligence Bureau’s promotion
practices are opaque to employees. There are no formal applications for, or formal denials of,
promotion, And the NYPD does not reveal to its officers when promotion decisions for the
Intelligence Bureau will be made or even inform officers that they are being considered for
promotion. Jd. J 79-80. The Intelligence Bureau does hold monthly ceremonies at NYPD
headquarters to recognize the recipients of new promotions and announcements of the
accomplishment are submitted to all commands within the NYPD. Jd. § 83. Fitchett thus each
month presumably became aware that he would, yet again, retain his current title. But, as pled,
he did not know when, or even whether, he had been considered that month, or even when or
how regularly Intelligence Bureau promotion decisions were being made. Jd. 79. In other
words, as alleged, the promotion process of which Fitchett complains contrasts with the
paradigmatic one in which a plaintiff applies for a unique vacancy, is not selected, and is then
notified that a competitor was selected.

The question here is a close one. Adverse promotion decisions ordinarily are unitary
acts, as Morgan recognizes. But, significant here, the SAC pleads that Fitchett was not notified
at any discrete time either that he was up for promotion or that an affirmative decision had been
made not to promote him. Cf Taylor v. City of New York, 207 F. Supp. 3d 293, 298 (S.D.N.Y.
2016) (no continuing violation when plaintiff made “numerous inquiries related to the possibility

of a promotion” and was told by supervisors on discrete occasions that she could not be

13
promoted). Ona motion to dismiss, the Court must accept the pled facts as true. On the basis of
the SAC, it is plausible, in effect, that Fitchett was continuously overlooked—that a conscious
and discrete decision not to promote Fitchett did not actually occur, such that, whether for
discriminatory reasons or otherwise, he was never considered for promotion or notified that he
was up for promotion but had been denied. The SAC plausibly depicts the promotion process to
which Fitchett was subject as such a black box that Fitchett did not know whether he was denied
a promotion repeatedly, monthly, on several occasions, or never, but only that the desired
promotion that he saw comparators attain repeatedly failed to come his way.

Discovery will clarify these matters. It may fail to support the portrait in the SAC. But,
given the facts pled, it is plausible that discovery will reveal facts justifying application of the
continuing violation doctrine. It is plausible that defendants’ failure to promote Fitchett will be
shown not to trace to discrete time-bound acts or decisions but a seamless process over time of
ignoring him and shunting his candidacy aside based on racial animus. Drawing all reasonable
inferences in Fitchett’s favor, the SAC plausibly alleges that defendants, on account of Fitchett’s
race, engaged in a pattern and practice of continuously not considering him for promotion on
account of his race. See EEOC v. UPS, Inc., 15 CV 4141 (MKB), 2017 WL 9482105, at *15
(E.D.N.Y. Mar. 9, 2017) (“Many courts have found such a decision as to whether a plaintiff's
claims constitute a continuing violation an issue that should be determined by a trier of fact.”);
see also Mosdos Chofetz Chaim, Inc. v. RBS Citizens, N.A., 14 F. Supp. 3d 191, 209 (S.D.N.Y.
2014) (“Because the defendants bear the burden of establishing the expiration of the statute of
limitations as an affirmative defense, a pre-answer motion to dismiss on this ground may be
granted only if it is clear on the face of the complaint that the statute of limitations has run.”

(internal quotation marks and citations omitted)); Goodwine v. City of New York, No. 15 Civ.

14
2868 (JMF), 2016 WL 3017398, at *5 (S.D.N.Y. May 23, 2016) (declining to resolve continuing
violation doctrine at motion to dismiss stage where statute of limitations issue insufficiently clear
on the face of the complaint).

The Court therefore declines to hold, at this stage, that the continuing violation doctrine
is, necessarily, unavailable to Fitchett, and denies defendants’ partial motion to dismiss on this
basis. Defendants will be at liberty, at summary judgment and/or at trial, to renew this argument,
based on the evidence adduced in discovery. Accordingly, to the extent that the SAC’s Title VII
claim alleges that defendants failed to promote Fitchett between 2014 (when he began work at
the EPU) and May 31, 2017 (300 days before the filing of his EEOC charge) the events during
this period remain in play. Similarly, the Court holds, Fitchett has plausibly pled a single,
ongoing pattern of unlawful conduct, including conduct outside the three-year statute of
limitations period under the Human Rights Laws.

The Court’s holding that it is premature to resolve whether a statutory time bar limits
Fitchett’s claims under these statutes, or whether his otherwise untimely claims are saved by the
continuing violation doctrine, applies to all of Fitchett’s claims of racial discrimination under
these statutes, whether cast as discriminatory treatment or hostile work environment claims.
That is because, as pled, these claims are interwoven and turn on substantially the same conduct.
The Court expects that discovery will permit a more nuanced assessment and will illuminate
whether, in fact, the continuing violation doctrine applies to all, none, or some of these claims.

The Court accordingly denies defendants’ motion to dismiss to the extent it is based on
statutes of limitation, because, on the pleadings, it is plausible that the continuing violation will

be held to apply.

15
2. Exhausting Administrative Remedies

“A Title VII claimant may bring suit in federal court only if he has filed a timely
complaint with the EEOC and obtained a right-to-sue letter.” Shah v. New York State Dep’t of
Civ. Serv., 168 F.3d 610, 613 (2d Cir. 1999); see also 42 U.S.C. §§ 2000e—-5(e) and (f). Such an
exhaustion requirement “is designed to give the administrative agency the opportunity to
investigate, mediate, and take remedial action.” Shah, 168 F.3d at 614 (quotation marks and
citation omitted). Important here, claims not alleged in an EEOC charge may still be brought in
a subsequent federal court action provided they are “‘reasonably related’ to those that were filed
with the agency.” /d. (citations omitted); see also Holtz v. Rockefeller & Co., Inc., 258 F.3d 62,
83 (2d Cir. 2001) (finding that “a plaintiff typically may raise in a district court complaint only
those claims that either were included in or are ‘reasonably related to’ the allegations contained
in her EEOC charge” (citation omitted)). Such subsequent claims are considered reasonably
related to conduct alleged in an EEOC charge when: “(1) the claim would fall within the
reasonably expected scope of an EEOC investigation of the charges of discrimination; (2) it
alleges retaliation for filing the EEOC charge; or (3) the plaintiff alleges further incidents of
discrimination carried out in precisely the same manner alleged in the EEOC charge.” Alfano v.
Costello, 294 F.3d 365, 381 (2d Cir. 2002) (internal quotation marks and citation omitted).

Here, defendants move to dismiss the SAC’s claims to the extent that Fitchett did not
raise such claims in his EEOC charge. Specifically, defendants note that the SAC alleges that
defendants’ promotional policies or practices have had a disparate impact on Fitchett’s protected
class within the NYPD. Defendants argue that Fitchett’s EEOC charge did not allege this, but
instead only made disparate treatment allegations specific to him.

To the extent the SAC makes allegations sounding in disparate impact theories of

discrimination, defendants are wrong to claim these were not prefigured in Fitchett’s EEOC

16
charge. Fitchett wrote there: “Based on my workplace experience, the NYPD is culpable, in my
case, of a pattern and practice of race discrimination and hostile work environment.” Saint-Fort
Decl. Ex. 1 (‘EEOC Charge”) at 2. Citing the lesser experience and performance records of his
non-African American comparators who had been promoted, Fitchett also wrote, “I have not
been promoted because of my race.” Jd. To be sure, the bulk of the EEOC charge details
Fitchett’s individualized allegations against individual NYPD officials, now the individual
defendants in this case. But Fitchett’s EEOC charge also clearly alleges a “pattern and practice
of race discrimination” in the NYPD. Id. Specifically, Fitchett’s EEOC allegations track two of
the potential Alfano factors, so as to preserve his current claims. Fitchett alleges in his EEOC
charge that his lack of promotion was due to a “pattern and practice” of racial discrimination,
and an EEOC investigation into that claim would reasonably include, within its scope, the
promotion policies or practices of the NYPD Intelligence Bureau. And the SAC alleges that
Fitchett suffered retaliation for filing the EEOC charge itself, namely, that he was transferred to
the DPU, along with other detectives who had brought EEOC charges and federal court claims
against the EPU, and as a result was denied seniority and opportunity for promotion.

The Court therefore denies defendants’ motion to dismiss to the extent based on a failure
to exhaust administrative remedies.

B. Defendants’ Substantive Arguments

1. Fitchett’s Disparate Treatment Claims

Defendants argue that the SAC does not plead a prima facie case of disparate treatment
discrimination, as required by cases applying the McDonnell Douglas Corp. v. Green, 411 USS.
792 (1973), framework to such claims.

To make a prima facie case of discrimination, “a plaintiff must show that (1) he is a

member of a protected class; (2) he was qualified for the position he held; (3) he suffered an

17
adverse employment action; and (4) the adverse action took place under circumstances giving
rise to the inference of discrimination.” Ruiz v. Cty. of Rockland, 609 F.3d 486, 491 (2d Cir.
2010); see also McDonnell Douglas, 411 U.S. at 802. This framework applies to claims of
disparate treatment under Title VII and the Human Rights Laws. See Ferrante v, Am. Lung
Ass'n, 90 N.Y.2d 623, 629 (1997) (same analysis applies for NYSHRL claims as “[t]he standards
for recovery under section 296 of the Executive Law are in accord with the Federal standards
under Title VII of the Civil Rights Act of 1964” (internal citations omitted)); Melman v.
Montefiore Med. Ctr., 946 N.Y.S.2d 27 (1st Dep’t 2012) (noting applicability of McDonnell
Douglas framework in analyzing discrimination claims under NYCHRL).

Defendants argue that the SAC fails to plausibly allege sufficient facts to satisfy prongs
three and four of the McDonnell Douglas framework: that there was an adverse employment
action, and that it occurred under circumstances giving rise to an inference of racial
discrimination,

“Employment actions that have been deemed sufficiently disadvantageous to constitute
an adverse employment action include ‘a termination of employment, a demotion evidenced by a
decrease in wage or salary, a less distinguished title, a material loss of benefits, significantly
diminished material responsibilities, or other indices .. . unique to a particular situation.’”
Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 128 (2d Cir. 2004) (quoting Galabya v. New
York City Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000) (citations omitted)). Nevertheless,
changes in working conditions “must be more disruptive than a mere inconvenience or an
alteration of job responsibilities.” Galabya, 202 F.3d at 640 (internal quotation marks and
citation omitted), “Everyday workplace grievances, disappointments, and setbacks do not

constitute adverse employment actions.” La Grande v. DeCrescente Distrib. Co., 370 F. App’x

18
206, 211 (2d Cir. 2010). Even under the NYCHRL, which imposes more permissive pleading
standards for discriminatory treatment actions, “petty slights or trivial inconveniences .. . are not
actionable.” Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 41 (1st Dep’t 2009); see also
Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110 (2d Cir. 2013) (to
establish claim under NYCHRL, plaintiff need only demonstrate “that she has been treated less
well than other employees” because of her protected characteristic).

Defendants are correct that much conduct alleged in the SAC is not more serious than
petty slights, trivial inconveniences, or minor alterations of Fitchett’s job responsibilities. See
Def. Mem. at 13, 22. Fitchett’s assignment to work the City Hall back gate, his assignment to
work overtime shifts in cold weather, and his assignments to work at Gracie Mansion are not
plausibly viewed as diminishing his material responsibilities. They did not significantly
diminish his salary, responsibilities, or material benefits—they merely reflected a change in his
duties—and therefore do not amount to an adverse employment action. Similarly, Fitchett’s
allegation that he was denied full meal breaks does not arise to an adverse employment action.
Walder v. White Plains Bd. of Educ., 738 F. Supp. 2d 483, 497-98 (S.D.N.Y. 2010) (denials of
certain breaks to plaintiff “[did] not amount to adverse employment actions because they do not
constitute materially adverse changes in the terms, conditions or privileges of her employment’).

The Court further agrees with defendants that, as to prong four of the showing made for a
prima facie case under McDonnell Douglas, the SAC does not plausibly establish that Fitchett’s
unfavorable work assignments were made as a result of his membership in a protected class. See
Harris v. NYU Langone Med. Ctr., No. 12 Civ. 0454 (RA) (JLC), 2013 WL 3487032, at *14
(S.D.N.Y. July 9, 2013) (“[T]he plaintiffs claim must offer more than conclusory statements and

the complaint must contain factual allegations supporting the plausible inference that the

19
employer discriminated against the plaintiff because of the plaintiffs protected characteristic.”
(internal quotation marks and citation omitted)). Although the SAC alleges that “[n]o non-
African American EPU detectives” were assigned these shifts and given these breaks, SAC

{4 53, 55, it does not supply more than conclusory allegations that these assignments were on
account of Fitchett’s race.

The Court also agrees with defendants that, as to Fitchett’s transfer to the DPU, the facts
alleged in the SAC do not indicate that this reassignment represented a demotion, gave him a less
distinguished title, or occasioned a material loss of benefits. See Simmons-Grant v. Quinn
Emanuel Urquhart & Sullivan, LLP, 915 F. Supp. 2d 498, 504 (S.D.N.Y. 2013) (lateral transfers
and subjective dissatisfaction with work assignments and schedules did not amount to an adverse
employment action). Finally, as to Fitchett’s not having received training opportunities to which
20 out of 30 members of his unit had access, the SAC does not allege at all, let alone non-
conclusorily, that race played a role in determining which 10 officers were denied such
opportunities. The Court therefore does not find these employment actions actionable.

The SAC’s non-promotion allegations are, however, different. As to Fitchett’s delayed
promotion to Detective Third Grade, defendants concede that a failure to promote would qualify
as an adverse employment action. But, defendants argue, inasmuch as Fitchett was eventually
promoted, a delayed promotion is not an adverse employment action. And, they note, Fitchett
has not identified concrete promotions he was thereafter denied.

The assembled case law reflects divergent outcomes in cases where a promotion has been
obtained but only after a delay allegedly driven by discrimination. Compare Jeffrey v.
Montefiore Med. Ctr., No. 11 Civ. 6400 (RA), 2013 WL 5434635, at *20 (S.D.N.Y. Sept. 27,

2013) (“[I]t is a failure to promote, not a failure to quickly promote that makes an employment

20
action materially adverse.”) and Davis v. City Univ. of N.Y., No. 94 Civ. 7277 (SHS), 1996 WL
243256, at *9 (S.D.N.Y. May 9, 1996) (“The eventual grant of tenure and a promotion to
[plaintiff], even if after a delay, and even if that delay were due to discrimination or retaliation,
contradicts her claim that she suffered a materially adverse change.””) with Tierney v. City of New
York, No. 02 Civ. 2403 (RWS), 2007 WL 895133, at *24 (S.D.N.Y. 2007) (delay in promotion
constituted an actionable adverse employment action under Title VID; Guinyard v. City of New
York, 800 F. Supp. 1083, 1088-89 (E.D.N.Y. 1992) (“[A] delay in promotion may itself result in
injury .... Even for those who were promoted, an illegal delay in promotion may still result in
lost wages, benefits, and other types of injuries.”’).

At the motion to dismiss stage, the Court finds that Fitchett has met his prima facie
burden. Viewing the facts in the light most favorable to Fitchett, the delay in his promotion was
well more than fleeting. He was not promoted until 10 months after other, less exemplary, non-
African American detectives in his unit had been promoted. Significant too, as alleged, the
NYPD backdated his promotion to Detective Third Grade to December 25, 2015. The meaning
of this is unclear from the SAC, including whether this determination reflects an admission that a
promotion had been due Fitchett in December 2015. If so, Fitchett’s promotion might be
deemed more than three and a half years late. The facts pled adequately plead an adverse
employment action.

The Court further finds that the SAC pleads sufficient facts to satisfy the fourth element
of a prima facie case—that the adverse action took place under circumstances giving rise to an
inference of discrimination. A “complaint must contain factual allegations supporting the
plausible inference that the employer discriminated against the plaintiff because of the plaintiff's

protected characteristic.” Edwards v. N.Y. State Unified Court Sys., No. 12 Civ. 46 (WHP), 2012

21
WL 6101984, at *4 (S.D.N.Y. Nov. 20, 2012). Here, although some comments allegedly made
to Fitchett do not suggest a racial motivation, other facts pled make a discriminatory motive
plausible. The SAC identifies three non-African American officers in the EPU who were
promoted to Detective Third Grade 10 months sooner than Fitchett, notwithstanding their lesser
experience and less exemplary service records. The SAC also alleges that two non-African
American detectives, but none of the qualified African American detectives, were promoted to
Detective First Grade during Fitchett’s tenure. See Graham v. Long Island Rail Road, 230 F.3d
34, 43 (2d Cir. 2000) (“A showing that similarly situated employees belonging to a different
racial group received more favorable treatment can also serve as evidence that the employer’s
proffered legitimate, non-discriminatory reason for the adverse job action was a pretext for racial
discrimination.”); Fahmy v. Duane Reade, Inc., No. 04 Civ. 1798 (DLC), 2006 WL 1582084, at
*8 n.11 (S.D.N.Y. June 9, 2006) (“Although the absence of objective criteria does not, without
more, show discriminatory intent .. . [an employer’s] inability to demonstrate that it relies only
on race-neutral factors in making promotions leaves it more vulnerable to charges of
discrimination.”).

Further support for Fitchett’s claim of a racial motivation in the EPU comes from the
2016 EEOC investigation of the NYPD’s Intelligence Bureau, cited in the SAC. As pled, that
investigation found that black Intelligence Bureau detectives did not receive equal treatment in
promotion and received lesser and later promotional opportunities given their qualifications.
These findings of apparently racially discriminatory practices close in time make more plausible
Fitchett’s claim that the longstanding failure to promote him was traceable to racial bias in the

same unit. The SAC’s allegations of retaliatory transfers of multiple officers who had brought

22
EEOC charges and lawsuits challenging the Intelligence Bureau’s employment practices also
adds plausibility to the claim of an improper, discriminatory animus.

The Court holds that the SAC plausibly alleges that adverse employment actions were
taken towards Fitchett on account of race and accordingly denies defendants’ motion to dismiss
Fitchett’s disparate treatment claims.

2. Fitchett’s Hostile Work Environment Claims

Defendants next move to dismiss Fitchett’s hostile work environment claims.

To establish a hostile work environment claim under either Title VII or under New York
law, plaintiffs must show “(1) that the harassment was sufficiently severe or pervasive to alter
the conditions of the victim’s employment and create an abusive working environment, and
(2) that a specific basis exists for imputing the objectionable conduct to the employer.” Alfano,
294 F.3d at 373 (internal quotation marks and citations omitted). “The plaintiff must show that
the workplace was so severely permeated with discriminatory intimidation, ridicule, and insult
that the terms and conditions of her employment were thereby altered.” Jd. (citation omitted).
Unlike pervasive harassment, “[i]solated, minor acts or occasional episodes do not warrant
relief.” Brennan y. Metro. Opera Ass’n, 192 F.3d 310, 318 (2d Cir. 1999). This test has both
objective and subjective elements. “Conduct that is not severe or pervasive enough to create an
objectively hostile or abusive work environment—an environment that a reasonable person
would find hostile or abusive—is beyond Title VII’s purview.” Harris v. Forklift Sys., Inc., 510
U.S. 17, 21 (1993). “Likewise, if the victim does not subjectively perceive the environment to
be abusive, the conduct has not actually altered the conditions of the victim’s employment, and
there is no Title VII violation.” Jd. at 21-22.

Courts evaluate whether an environment is “hostile” or “abusive” by examining the

totality of the circumstances, including “the frequency of the discriminatory conduct; its severity;

23
whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it
unreasonably interferes with an employee’s work performance.” /d. at 23. To prevail, a plaintiff
must demonstrate either that a single incident was extraordinarily severe, or that a series of
incidents were “sufficiently continuous and in order to be deemed pervasive.” Perry v. Ethan
Allen, Inc., 115 F.3d 143, 149 (2d Cir. 1997) (internal quotation marks and citations omitted)).
Finally, “a plaintiff must also demonstrate that she was subjected to the hostility because of her
membership in a protected class.” Brennan, 192 F.3d at 318.

The SAC’s allegations of hostility here are sparse. Apart from Fitchett’s allegedly having
received inferior work assignments, they are that (1) Insp. Redmond, on one occasion, sent an
email allegedly intended to mock Fitchett to the other officers in his unit; (2) Sgt. Briscoe told
Fitchett, on one occasion, that he had received a certain work assignment because he was an “an
extra person”; and (3) Sgt. Briscoe, on other occasions, told Fitchett he was not to leave or go to
the bathroom without checking in with his supervisor.

These allegations are not sufficient to provide an objectively reasonable basis on which a
jury could find a hostile work environment. Even viewing them in totality, they do not describe
severe or pervasive harassment. These sporadic, isolated incidents do not evince a broader
atmosphere of hostility or abuse. Nor does Fitchett’s allegation that he was assigned to less
desirable shifts, including cold-weather shifts, salvage these claims. Measured against the
standards set in reported cases, the environment in which Fitchett worked, as alleged, was not
“so severely permeated with discriminatory intimidation, ridicule, and insult that the terms and
conditions of [his] employment were thereby altered.” Alfano, 294 F.3d at 373; see, e.g., Mack
v. Port Auth. of N.Y. & N.J., 225 F. Supp. 2d 376, 388-89 (S.D.N.Y 2002) (finding allegations

that supervisor called plaintiff a “boy,” petty criticisms of nonwhite workers and disparate work

24
assignment, and disparate enforcement of lunch and break limitations inadequate for race-based
hostile work environment claim); cf Whidbee v. Garzarelli Foods Specialties, Inc., 223 F.3d 62,
70-71 (2d Cir. 2000) (“[A] stream of racially offensive comments over the span of two to three
months” including a physically threatening comment where the defendant “said he had a rope
with which to hang a co-worker... . sufficient evidence of a hostile work environment to
survive summary judgment.”); Snell v. Suffolk Cty., 782 F.2d 1094, 1098 (2d Cir. 1986) (daily
use of racial epithets and “proliferation of racially derogatory “literature” posted on bulletin
board and walls throughout main thoroughfares,” as well as confronting minority officers with
“cartoons and ‘doctored’ photographs favorably portraying the Ku Klux Klan, offensive
photographs of half-naked black men and women in African garb, a picture of a black man with
a noose around his neck” sufficiently severe and pervasive to merit finding of hostile work
environment); Williams v. N.Y.C. Hous. Auth., 154 F. Supp. 2d 820, 823 (S.D.N.Y 2001)
(display of a noose in supervisors’ office for several days until asked by African American
workers to remove it sufficiently severe to plead a hostile work environment claim).

The Court therefore grants defendants motion to dismiss Fitchett’s hostile work
environment claims.

C, Fitchett’s Claims Against Individual Defendants

Defendants argue that, because the SAC does not make any concrete allegations to the
effect that Lt. Pfeffer was personally involved in any allegedly actionable conduct, the claims
against him—all brought under the Human Rights Laws—should be dismissed. Defendants
further argue that the NYPD is not a suable entity and that claims against it should also be

dismissed.

As to Lt. Pfeffer, “individual defendants may be liable under the NYSHRL and the

NYCHRL if plaintiff can demonstrate that the defendant ‘actually participate[d] in the conduct
25
giving rise to discrimination.’” Anyachebelu v. Brooklyn Hosp. Cir., No. 16 CV 3159 (DLI)
(VMS), 2017 WL 9511073, at *20 (E.D.N.Y. July 20, 2017) (quoting Davis-Bell v. Columbia
Univ., 851 F. Supp. 2d 650, 687-688 (S.D.N.Y. 2012)). The SAC does not plead any facts
indicative of actual participation by Lt. Pfeffer in any of the alleged discriminatory conduct. Nor
does it allege that Lt. Pfeffer had the power to make promotion decisions. The SAC therefore
does not state a claim against Lt. Pfeffer. The Court dismisses the claims against him.

As to the NYPD, defendants are correct that the NYPD is an entity not subject to suit.
New York Law provides that, “[a]ll actions and proceedings for the recovery of penalties for the
violation of any law shall be brought in the name of the City of New York and not in that of any
agency, except where otherwise provided by law.” N.Y.C. Charter Ch. 17 § 396; see also
Jenkins v. City of New York, 478 F.3d 76, 93 n. 19 (2d Cir. 2007) (affirming dismissal of claims
against the NYPD as a non-suable entity). Accordingly, the Court dismisses the claims against
the NYPD.

CONCLUSION

For the foregoing reasons, the Court grants defendants’ motion to dismiss Fitchett’s
claims against Lt. Pfeffer and the NYPD, and his hostile work environment claims. These
dismissals are with prejudice, as the Court has allowed Fitchett to amend his Complaint twice in
response to motions to dismiss. There is no articulated basis to afford him another opportunity to
amend.

The Court denies defendants’ motion on Fitchett’s remaining claims. This leaves
Fitchett’s disparate treatment claim under Title VI and his disparate treatment, failure to
promote, and unlawful discrimination claims under the Human Rights Laws. The Court

respectfully directs the Clerk of Court to terminate the motions pending at Dkts. 23, 29, and 42,

26
and to remove Lt. Pfeffer and the New York City Police Department from the caption of this

case.
The remaining parties are directed to file a case management plan providing for prompt

discovery on the remaining claims, in accordance with the Court’s individual rules, within 14
days of the date of the Order.

SO ORDERED.

Paul A. Engelmayer
United States District Judge

 

Dated: July 30, 2019
New York, New York

27
